 

EEac Fo :
OC For 464 (1496) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

 

— DISMISSAL AND NOTICE OF RIGHTS _—_—
To: Keith Mitchel! From: Seattle Fleld Office
5232 East 24th Ave., Apartment F 909 First Avenue
Anchorage, AK 99508 Suite 400
‘ Seattle, WA 98104-1061
- .
j On behalf of person(s) agoriaved whosa idantiy is
CONFIBENTIAL: (29 CFR §1601.7(/a)) ie —.
EEOC Charge No. EEOC Representative Telephone No.
Kristine Jensen Nuba,

38B-2018-00096 State & Local Program Manager (510) 637-3280

 

THE EEOG IS GLOSING ITS FILE ON THIS GHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of ihe statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The-EEOC has adopted tite-findings of the state ar local fair employment practices agency that investigated this charge. _.

Ue OOO000

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This-will-be-the only notice of dismissal and of your right to-sue:that we-wil! send you.
You may file a fawsuit against the respondent(s) under federal law based on this charge in federat-or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

' Equal Pay Act (EPA): EPA sults must be filed in federal.or state court within 2. years (3 years for willful violations) of the
alleged: EPA underpayment. This means.that backpay duefor any violations that occurred more than 2 years (3 year's)
befors you file suit may not be collestihte.

 

» On behalf of the Commission
" -Z SIL: )
Ponene 02/06/2019 ..
VW SM
Enclosures(s) Nancy A. Sienko, (Date Mailed)
Director
BOYS & GIRLS CLUB OF SOUTHCENTRAL ALASKA
2300 West 36th Ave
Anchorage, AK 99517

Case 3:19-cv-00135-SLG Document 1-1 Filed 05/13/19 Page 1 of 2
4 Mitchell v. Boys & Girls Club of Southcentral Alaska
.£RC Complaint No. 18-260
Pe.2

 

[ allege the following discriminatory actions: Retaliation

On or about June 11, 2018, ] engaged in a protected activity when 1 complained of discrimination covered by Title 5.
1 suffered an adverse action when Respondent terminated my employment on June 14, 2018.
There is a causal connection between my protected activity in clement 1 and the Respondent’s action in element 2.

wh

| WILL advise the Commission if] change my address or telephone number(s); and ! will cooperate fully in the processing of my
discrimination complaint.

I SWEAR OR AFFIRM I have read the above complaint and it is true to the best of my knowledge, information and belief.

DATED at Anchorage, Alaska, this 2° day of As) \ Ds. , 2018.
Vt YYMLLLEP |

Keith Mitchell, Complainant
SUBSCRIBED AND SWORN TO before me on this 36 A day of J wat V , 2018.

NOVARY PUBLIC in and for ALASKA
My Commission Expires: ley 4 20%Z

 

Case 3:19-cv-00135-SLG Document 1-1 Filed 05/13/19 Page 2 of 2
